DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 21-39 are pending in the application.
	In the Preliminary Amendment filed 05 October 2020, claims 1-20 were cancelled and new claims 21-39 were added.  These amendments have been entered.

Claim Objections
Claim 34 is objected to because of the following informalities:  Appropriate correction is required.
Re Claim 34:  In line 3 of claim 34, the period (.) at the end of the line should be replaced with a comma (,) or semicolon (;).

Claim Rejections - 35 USC § 112
Claims 30-31 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 30:  Claim 30 recites the limitation "the sun gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a “sun gear” is introduced in claim 22; however, claim 30 depends from claim 21, which does not recite a sun gear.
For examination purposes for this Office Action only, the Examiner will interpret claim 30 as though it depends from claim 22, rather than claim 21.  
Clarification and correction are required.  
Re Claim 38:  Claim 38 recites the limitation "the sun gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that a “sun gear” is introduced in claim 33; however, claim 38 depends from claim 32, which does not recite a sun gear.
For examination purposes for this Office Action only, the Examiner will interpret claim 38 as though it depends from claim 33, rather than claim 32.  
Clarification and correction are required.  
	Re Claims 31 and 39:  These claims are considered indefinite because they depend from indefinite claims 30 and 38, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-17, and 19-23 of U.S. Patent No. 10,808,808. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of U.S. Patent No. 10,808,808 (see table below).
These claims of the instant application
are anticipated by these claims of U.S. Patent No. 10,808,808
21, 22
1
23
2
24
3
25
4
26
5
27
6
28
7
29
8
30
9, 10
31
11, 12
32, 33
14
34
15, 16
35
16
36
17
37
19
38
20, 21
39
22, 23


Allowable Subject Matter
Claims 21-39 would be allowable if the claim objections, 35 USC 112 rejections, and Double Patenting rejections set forth above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner notes that Fitzgibbon (US Patent 5,310,138) is considered to be the closes prior art device of record to the instant claims.
Claim 21 recites “a ring gear operably coupled to the carrier such that rotational movement of the carrier causes rotational movement of the ring gear, the ring gear being operably coupled to the housing such that rotation of the ring gear causes translation of the drive assembly relative to the housing” (emphasis added).  Fitzgibbon does not disclose such a “ring gear” or even that the “carrier” (inner pin sleeve 134, specifically at the portion including internal thread segment 132) rotates in order to cause translation of the drive assembly and the expanding pin assembly.  Rather, in Fitzgibbon the “carrier”, which is required to “translate a first distance along the housing” in claim 1, does not rotate at all, but only translates along the drive shaft 124.  In addition, it would not have been obvious to modify the device of Fitzgibbon to have such a “ring gear” with the required threaded engagement with the inner chamber of the outer housing and such that the carrier is rotated in order to cause translation of the drive assembly and the expanding pin assembly since such a modification would alter the manner in which the device operates and there would have been no teaching, suggestion, or motivation to do so.  Further, none of the other prior art devices of record teach or disclose such an expanding pin system as is required by claim 21.  Accordingly, claim 21 is considered allowable over the prior art of record.
Claims 22-29 are considered allowable over the prior art of record at least due to their dependence from claim 21.
Claim 32 recites “the expanding pin assembly comprising: a plunger biased in a first position within the pin driving assembly thereby causing a detent feature to restrict translation of the expanding pin assembly relative to the drive assembly, and wherein the plunger, when forced into a second position, causes the detent feature to allow translation of the expanding pin assembly relative to the drive assembly” (emphasis added).  Fitzgibbon does not disclose such a “plunger” that causes the “detent feature” to be in either the “first position” or the “second position”.  In addition, it would not have been obvious to modify the device of Fitzgibbon to have such a “plunger” since such a modification would alter the manner in which the device operates and there would have been no teaching, suggestion, or motivation to do so.  Further, none of the other prior art devices of record teach or disclose such an expanding pin system as is required by claim 32.  Accordingly, claim 32 is considered allowable over the prior art of record.  	Claims 33-39 are considered allowable over the prior art of record at least due to their dependence from claim 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678